Curia.

To subject an officer to the penalty prescribed by the statute, it must be proved that the sum, alleged to * have been extorted, was demanded as a fee for some official duty. He must have wilfully and corruptly demanded and received other or greater fees than the law allows.
*467By the facts reported in this case, if any offence has been committed, it is not against the statute on which the action is brought, but must be extortion at common law. (a) The excess demanded was not as and for fees of service, but as a compensation for labor and trouble attending a supposed injury which happened before. The action cannot, therefore, be maintained upon these facts. (b)

New trial granted.


 Commonwealth vs. Bayley, 7 Pick. 279.


 Dunlop vs. Curtis, 10 Mass. Rep. 210. — Shattuck vs. Wood, 1 Pick. 171. — Commonwealth vs. Shed, 1 Mass. Rep. 227.